The opinion of the court was delivered by
Redfield, J.
This is a petition under the statute to be allowed an appeal from the judgment of a justice of the peace against the petitioner and in favor of the petitionee. The magistrate denied an appeal. The only question involved is, whether the appeal was properly refused.
The suit is predicated upon one of the coupons which originally was attached to a bond of $500, which, it is claimed, was issued by the town of Concord in- aid of the Essex County Railroad, and purports to be one of the semi-annual interest warrants attached to bond numbered 37, for the sum of $15, without date, and signed, “ Geo. C. Frye, Treas.”
This interest warrant, or coupon, when made and issued was a part of the bond to which it was attached, and its validity as a contract rested entirely upon the authority of the selectmen to execute and issue the bond. If the bond was invalid, the coupons fell with it, as mere accessories and incidents of the bond. The plaintiff could not, therefore, make a prima facie case without proof that the bond was of legal force to bind the town, and that the coupon received virtue and validity by reason of its being attached to, and a mere incident of, the bond. The question in issue, therefore, was, whether bond No. 37 was legally binding upon the town of Concord.
Whether such case be appealable depends altogether upon the statute.' The St. of 1876, No. 64, provides that, “ when neither the ad damnum in the plaintiff’s writ, nor the sum demanded by the declaration, nor the specifications or exhibits of the plaintiff on trial, shall exceed twenty dollars, no appeal shall be allowed.” The case shows that the plaintiff did exhibit a certified copy of the town records of Concord of the “ instrument of assent and subscription contract,” and did prove the tenor of bond No. 37, and that this coupon was annexed thereto and a part of it, and that said bond was duly signed and executed by the selectmen and treasurer of the town of Concord.
*147This,- we -think, was an “ exhibit ” on the trial of said cause, made by the plaintiff, of more than twenty dollars. And, indeed, an “ exhibit ” which, on trial, was the sole matter in issue. The decision of the court in Conn. Pass. Rivers R. R. Co. v. Bates, 82 Vt. 420, in principle, determines this case. In that case the promise sought to be enforced was a promise to pay ten dollars, but the binding force of the contract was dependent entirely upon the validity of the subscription for $100. Whether the suit be predicated upon, a specified portion of the interest or of the principal, is immaterial, so long as the suit necessarily draws in question the validity of the contract itself, which was a promise to pay the sum of five hundred dollars and interest. In Williams v. Mason, 45 Vt. 372, the court say: “By the specification, or exhibit, is meant the written description, or written evidence in support, of the claim; and when this exceeds $10, so that the defendant has the right to litigate matters described in it to an amount exceeding $10, the action is appealable.” And in Railroad Co. v. Bates, supra, Barrett, J., says : “We are fully confident that it was not the design of the statute to shut down the parties to the final judgment of a justice of the peace in litigating their respective rights and liabilities in a contract like the one on which this contract is based, inasmuch as the right to be litigated extends to the full sum named in the contract.” The fact that the act of 1876 has made a judgment in this case not conclusive as to the remaining parts of the bond, cannot affect the right of appeal.
The accumulated authorities read by the counsel for the plaintiff, to show that coupons are negotiable so as to enable the holder to sue thereon in his own name, and that the bona fide holder of a detached and unpaid coupon may recover judgment thereon, even if the bond has been paid and cancelled, as in Exchange Bank v. H. P. & F. Railroad Co. 4 R. I. 375, are, doubtless, sound law. But none of them intimate that the holder can recover upon such coupons without proving that they had virtue and validity imparted to them by their attachment to a valid bond ; and do not aid the court in giving interpretation to our statute in regard to appeal.
Judgment affirmed, and cause remanded. -